Name: Commission Regulation (EEC) No 1892/80 of 14 July 1980 on arrangements for imports into the Benelux countries of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/40 Official Journal of the European Communities 17 . 7. 80 COMMISSION REGULATION (EEC) No 1892/80 of 14 July 1980 on arrangements for imports into the Benelux countries of certain textile products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into the Benelux countries of parkas (category 21 ), originating in China, have exceeded the level referred to in para ­ graph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified on 7 July 1980 of a request for consultations ; whereas, pending the outcome of those consultations, a quantitative limit has been placed provisionally on the products in ques ­ tion ; Whereas the products in question exported from China between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit does not prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation , HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries of the cate ­ gory of products originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 1 . Products as referred to in Article 1 shipped from China to the Benelux countries before the date of entry into force of this Regulation and not yet been released for free circulation shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1980 and released for free circu ­ lation shall be deducted from the quantitative limit laid down . This limit shall not, however, prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a definitive Regulation adopted following the current consulta ­ tions . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 345, 31 . 12 . 1979 , p. 1 17. 7. 80 Official Journal of the European Communities No L 184/41 ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres China BNL 1 000 pieces 150